Citation Nr: 1828628	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  12-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for status post complete reconstruction of the left shoulder with residuals and recurrent injury, evaluated as 10 percent prior to April 28, 2010, and from May 1, 2011, to August 2, 2011; and evaluated as 20 percent from August 3, 2011, to January 5, 2011, and on and after August 1, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1998 to March 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the claims file.

In March 2015, the Veteran's claims were remanded by the Board to the agency of original jurisdiction (AOJ) for further development.  The required development has been completed and the Veteran's claims are now properly before the Board.    


FINDINGS OF FACT

1.  Prior to April 28, 2010, and from May 1, 2011, to August 2, 2011, the Veteran's left shoulder disability manifests, at worst, with flexion to 140 degrees, abduction to 125 degrees, and without evidence of ankylosis, or impairment of the humerus, or impairment of the clavicle or scapula .

2.  From August 3, 2011, to January 5, 2011, and as of August 1, 2014, the Veteran's left shoulder disability manifests, at worst, with flexion to 60 degrees, abduction to 55 degrees, and without evidence of impairment of the humerus, or impairment of the clavicle or scapula.

3.  Prior to July 1, 2012, the Veteran was able to obtain and follow substantially gainful employment.

4.  From July 1, 2012, to June 23, 2015, the schedular criteria for TDIU are not met.

5.  As of June 23, 2015, the schedular criteria for TDIU are met and the competent medical evidence of record is at least in equipoise as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected a left shoulder disability prior to April 28, 2010, and from May 1, 2011, to August 2, 2011 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71(a), Diagnostic Code 5299-5203 (2017).

2.  The criteria for a rating in excess of 20 percent for service-connected a left shoulder disability from August 3, 2011, to January 5, 2011, and as of August 1, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71(a), Diagnostic Code 5299-5203 (2017).

3.  Prior to June 23, 2015, the criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 3.102, 3.340, 3.341, 4.16 (2017).

4.  As of June 23, 2015, the criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In March 2015, the Veteran's claim was remanded to the AOJ for further development.  In specific, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the current severity of the Veteran's post complete reconstruction of the left shoulder with residuals and recurrent injury.  In addition, the Veteran was to be evaluated by a VA rehabilitation specialist to determine the functional impact of his service-connected disabilities.  The examination and evaluation were scheduled for and completed in March 2016.  The shoulder examination and VA rehabilitation evaluation included an in-person examination of the Veteran and review of the Veteran's medical file.  The Board finds the March 2016 examination and evaluation are adequate for the purposes of determining disability evaluation, as they involved a review of the Veteran's medical treatment records as well as a clinical evaluation of the Veteran, and provide an adequate discussions of the diagnoses and conclusions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the reasons discussed above, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The U.S. Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.
Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Rating in Excess of 10 Percent Prior to April 28, 2010, and from May 1, 2011, to August 2, 2011, for a Left Shoulder Disability

The Veteran claims entitlement to a disability rating in excess of 10 percent for status post complete reconstruction of the left shoulder with residuals and recurrent injury, prior to April 28, 2010, and from May 1, 2011, to August 2, 2011.  According to the most recent VA examination, the Veteran is right-handed, making his left arm a minor extremity.

Shoulder disabilities are rated under Codes 5200 to 5203. Under DC 5201 for limitation of motion of the minor arm, a 20 percent rating is assigned for limitation of motion shoulder level.  A 30 percent rating is assigned for arm limitation of motion to 25 degrees from the minor side.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71(a), Plate I.

The Federal Circuit has held that the plain language of 38 C.F.R. § 4.71(a) confirms that a veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

The Veteran's left shoulder disability is rated under Diagnostic Code 5299-5203. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 5299-5203 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected right shoulder impingement syndrome, and that this disability has been rated by analogy to impairment of the clavicle or scapula under DC 5203.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under Diagnostic Code 5203, the following ratings apply for the minor extremity: a 10 percent rating is warranted for malunion or nonunion without loose movement and a 20 percent rating is warranted for dislocation of the joint, or nonunion with loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  The maximum schedular rating for a disability under Diagnostic Code 5203 is 20 percent.  Id.

A January 2010 VA examination noted left shoulder flexion to 140 degrees, abduction to 125 degrees, left internal rotation to 80 degrees, and left external rotation to 50 degrees.  There was objective evidence of pain on movement.  The VA examination noted there were no episodes of dislocation or ankylosis.  Additionally, there has been no evidence of impairment of the humerus, or nonunion or dislocation of the clavicle or scapula.  

In addition to these VA examinations, the claims file is filled with both VA and private treatment records.  However, a review of such records reveals no additional relevant evidence regarding the Veteran's shoulder condition.  The Board also acknowledges that the Veteran has also submitted lay statements, buddy statements, and testimony regarding his shoulder condition.  Specifically, he has continuously asserted that his left shoulder pain has increased and affects his ability to carry/lift things, as well as movement above him head.  He claims that such impairments affect his ability to play with his children and daily life. 

The Board finds that while the Veteran, and the numerous authors of the submitted buddy statements, are competent to attest to the fact that the Veteran experiences pain in his left shoulder, they are not competent to offer diagnoses of specific conditions or objective degrees of limitation-of-motion regarding his right shoulder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Board finds that the competent medical evidence of record as the most probative representation of the Veteran's current shoulder condition, therefore, the preponderance of evidence remain against the finding that a higher rating in excess of 10 percent is warranted.

As noted above, the requirement for a rating in excess of 10 percent based on limitation of motion of the arm of the minor extremity without evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula (i.e., a 20 percent rating) requires limitation of motion to the shoulder level, or 90 degrees.  See 38 C.F.R. § 4.71 (a), Diagnostic Code 5201.  As described above, no such evidence has been provided to show that the Veteran's objective range-of-motion is so diminished; in fact, the Veteran's flexion at its worse has been only limited to 140 degrees, as noted during the January 2010 VA examination.  Such limitation does not warrant a higher, 20 percent rating.  In addition, the probative evidence of record does not establish the required criteria of dislocation of the joint, or nonunion with loose movement as necessary for a 20 percent evaluation under Diagnostic Code 5203.  See 38 C.F.R. 4.71a.  
 
In light of the above findings, the Board finds that the preponderance of the evidence is against assigning a rating higher than 10 percent for the Veteran's service-connected left shoulder disability, prior to April 28, 2010, and from May 1, 2011, to August 2, 2011.  As such, the Veteran's claim for a higher rating must be denied.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5200-5203.     

Rating in Excess of 20 Percent from August 3, 2011, to January 5, 2011, and as of August 1, 2014, for a Left Shoulder Disability.

The Veteran's left shoulder disability evaluation was increased to 20 percent from August 3, 2011, to January 5, 2011, in an April 2012 rating decision. 

The Veteran completed VA shoulder examinations in August 2011, January 2012, and March 2016 to determine the severity of the Veteran's left shoulder disability.

In August 2011, the Veteran's VA examination noted flexion of the left shoulder to 60 degrees and abduction to 55 degrees.  There was objective evidence of pain on movement.  The VA examination noted there were no episodes of dislocation or ankylosis.  Additionally, there has been no evidence of impairment of the humerus, or nonunion or dislocation of the clavicle or scapula.  The Veteran's January 2012 VA examination noted similar results.  At examination, the Veteran's left shoulder measured flexion to 110 degrees, abduction to 110 degrees, with objective evidence of pain on movement.  The VA examination noted there were no episodes of dislocation or ankylosis.  Additionally, there has been no evidence of impairment of the humerus, or nonunion or dislocation of the clavicle or scapula.  

The Veteran's most recent VA examination, completed March 2016, noted flexion to 130 degrees, abduction to 110 degrees, external rotation to 50 degrees, and internal rotation to 80 degrees.  There was objective evidence of pain on motion, but the pain did not result in functional loss. 

As noted above, for limitation of motion, a 30 percent rating is assigned for arm limitation of motion to 25 degrees from the minor side.  38 C.F.R. 4.71a, Diagnostic Code 5201.  Additionally, a 20 percent rating represents the maximum schedular rating for a disability under Diagnostic Code 5203.  Accordingly, the Board finds that the preponderance of the evidence is against assigning a rating higher than 20 percent for the Veteran's service-connected left shoulder disability, from August 3, 2011, to January 5, 2011, and as of August 1, 2014.  As such, the Veteran's claim for a higher rating must be denied.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5200-5203.     
   
Entitlement to TDIU, Prior to June 23, 2015

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2). 

When the percentage evaluation requirements under 4.16(a) are not met, a veteran still may be deemed totally disabled on an extraschedular basis under 38 C.F.R. § 4.16 (b) when the evidence nonetheless indicates that the Veteran is unemployable by reason of his service-connected disabilities.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  First, the matter must be referred to the Director of the Compensation Service for consideration.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors: severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16  (b).

In the present case, at a January 2015 hearing, the Veteran testified his last date of substantially gainful employment was in 2012.  The Veteran's Social Security Administration records confirm the Veteran's last date of full-time employment was in June 2012.  

The Veteran has testified, and the probative evidence of record establishes, that the Veteran did obtain and follow substantially gainful employment until June 2012.  Accordingly, entitlement to TDIU prior to July 1, 2012 is not warranted.  
 
From July 1, 2012, to June 23, 2015, the Veteran either did not meet the schedular criteria for entitlement to TDIU, or the Veteran was receiving a 100 percent disability rating for his service-connected left shoulder disability. 

During the period of January 6, 2014, to August 1, 2014, the Veteran was assigned a 100 percent disability evaluation for status post-complete reconstruction of the left shoulder with residuals and recurrent injury.  The Veteran does not assert and the record does not establish that the Veteran's other service-connected disabilities prevented him from obtaining or following substantially gainful employment.  In his January 2015 hearing, the Veteran testified he was unable to continue his employment due to his service-connected shoulder disability.  Accordingly, the Veteran's claim for entitlement to TDIU during this period is moot.   See Bradley v. Peake, 22 Vet. App. 280 (2008).  

During the periods the Veteran was unemployed prior to June 23, 2015, and not receiving a 100 disability evaluation for his service-connected shoulder disability,  The Veteran's maximum highest combined disability evaluation was 60 percent, and does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16.  The Board finds that during these periods there is insufficient evidence to remand this case for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU. Though the Veteran has presented evidence of service-connected disabilities, that evidence does not demonstrate that those service-connected disabilities alone render him unable to obtain employment. During a January 2015 hearing, the Veteran testified that a combination of his left shoulder disability and his mental health disability prevented him from being able to gain and maintain meaningful employment. 

However, for different periods from October 2005 to May 2015, the Veteran was engaged with the VA Vocational Rehabilitation & Employment program, including receiving funding for education, to gain additional education to obtain a bachelor's degree in business.  Enrollment in the VR&E program and pursuit of a college degree indicates the Veteran was not precluded from obtaining or following gainful employment due to his service-connected disabilities.  

In addition, prior to June 23, 2015, the Veteran's mental health disability was rated at 30 percent, symbolic of only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130 , Diagnostic Code 9411.  Further, the probative evidence of record does not establish that the Veteran's service-connected left shoulder disability, residual scar from left shoulder surgery, and sebaceous cysts, prevented the Veteran from employment in a sedentary field.   the Board finds that the Veteran's service-connected disabilities did not preclude substantially gainful employment.

For these reasons, the Board finds that the preponderance of the evidence shows that the criteria set forth in 38 CFR 4.16 (b) for referral of a TDIU claim for extraschedular consideration have not been met.

Prior to June 23, 2015, entitlement to TDIU is not warranted. 

Entitlement to TDIU as of June 23, 2015

As noted above, the Veteran's last date of full-time employment was in June 2012.  
In his January 2015 hearing, the Veteran further testified he had to leave his employment due to his shoulder disability.  Finally, the Veteran testified that he has been unable to obtain or follow substantially gainful employment due to his service-connected shoulder disability and depressive disorder.  

As of June 23, 2015, the Veteran is service connected for depressive disorder (70 percent disability rating), left shoulder residual scarring (30 percent disability rating), status post complete reconstruction left shoulder with residuals and recurrent injury (30 percent disability rating), sebaceous cysts with scarring (non-compensable disability rating).  The Veteran's total combined disability rating is 80 percent.  The Veteran meets the schedular criteria concerning the disability rating for entitlement to TDIU.  

In a March 2016 VA rehabilitation evaluation, after an in-person evaluation of the Veteran and review of the Veteran's medical history, the VA examiner noted, "TheVeteran does not have the training or experience to do a job that is within his physical limitations of his shoulder injury at this time."  

Based on the Veteran's statements and the March 2016 rehabilitation evaluation, the Board finds the probative evidence of record is at least in equipoise as to whether the Veteran's wide service-connected disabilities preclude him from performing the physical and mental requirements of employment.  Accordingly, the Veteran's claim for entitlement to TDIU is granted.


ORDER

Entitlement to an increased disability rating for status post complete reconstruction of the left shoulder with residuals and recurrent injury, evaluated as 10 percent prior to April 28, 2010, and from May 1, 2011, to August 2, 2011; and evaluated as 20 percent from August 3, 2011, to January 5, 2011, and on and after August 1, 2014 is denied.

Prior to June 23, 2015, entitlement to a total disability rating based on individual unemployability is denied.

As of June 23, 2015, entitlement to a total disability rating based on individual unemployability is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


